DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received December 22, 2020:
Claims 1-15 are pending. 
The previous claim objections are withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment. A claim interpretation has been set forth below in light of applicant’s remarks regarding the previous 112 rejections.
The previous 103 rejection is maintained.
	Claim Interpretation
For purpose of examination, Claim 1 will be interpreted as “a content of the M element is 400 ppm to 3000 ppm” referring to the total content of M element in the doped layer (i.e. the content amount is limited to the doped layer) and “a content of the N element in the coating layer is 100 to 2000 ppm” referring to the total content of N element in the coating layer (i.e. the content amount is limited to the coating layer).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 10-11 and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841).
Regarding Claim 1,	Kwak et al. teaches a positive electrode active material (Abstract) including lithium transition metal oxide particles and conductive oxide particles (i.e. bulk particles) (Col. 6, lines 5-20) and a coating layer containing an oxide containing Ca, Mg, Ti B, or Zr (i.e. N element)(Col. 8, lines 46-50), wherein the lithium translation metal oxide particles are doped (Claim 1)  with conductive particles (i.e. a surface of the active material bulk particles is doped with M element, thus it would be obvious that a doped layer would form) wherein the surface modifier, which are the composite particles (Col. 11, lines 38-46) (i.e. doping element, or M element) is preferably present in amount of 400 to 10,000 ppm (Col. 11, 66-67 and Col. 12, lines 1-2)  (i.e. an overlapping range) wherein the content of M’ (i.e. “s”) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior (i.e. the content of M element gradually decrease from an outer surface of the active material bulk particles towards core direction) (Col. 9, lines 8-11) where the doped particle can be comprised of zirconium, calcium (Claim 12) (i.e. Zr or Ca, thus the M element) and wherein the content of the N element in the coating layer is about 50 ppm to 30,000 ppm (i.e. overlapping with the claim of the instant range) (Col. 8, lines 51-54) based on the positive electrode material (Col. 6., lines 39-43) (i.e. the M element content is based on the positive active material)
It would be obvious for the average content of the N element per unit volume of the coating layer to be greater than the average content of the M element per unit volume of the doped layer as the content of the conductive oxide particles and composite particles (i.e. N and M elements) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior (Col. 10, lines 48-prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 2, Kwak et al. teaches all of the elements of the invention in claim 1 as explained above.
	Kwak et al. teaches a positive electrode active material wherein the formula can be:
	Li(1+a)Ni(1-a-b)Mn(b)Co(c)M’(s)M’’(v)O2 (Col. 8, lines 55-67, Col. 9 lines 1-3)
	where 0≤a<0.2 (overlapping with the range of “a” in the instant claim), the Mn formula content is 0≤b≤0.5 (overlapping with the instant claim range of z), the Co formula content is 0≤c≤0.5 (overlapping with the instant claim range of y) and the Ni formula content is 1-b-c, thus ≥ 0 and ≤ 1 (thus overlapping with the instant claim range of x) wherein M’ can be Zr, Mg, Ca (i.e. the same elements as M), 0≤s≤0.2 (thus overlapping with the instant claim range of b), M’’ can  be Ca, Mg, Ti, B, or Zr (i.e. the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 3, Kwak teaches all of the elements of the invention according to claim 2 as explained above.
Kwak teaches the Ni formula content is 1-b-c, thus ≥ 0 and ≤ 1 (thus overlapping with the instant claim range of x) (Col. 8, lines 55-67, Col. 9 lines 1-3). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 4, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak further teaches wherein the coating layer has a thickness of about 1 nm to 100 nm (i.e. 0.001 to 0.1 micrometers, lying within the claimed range) (Col. 5, lines 44-50).
Regarding Claim 5, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak teaches wherein the surface modifier, which are the composite particles (Col. 11, lines 38-46) (i.e. doping element, or M element) is preferably present in amount of 400 to 10000 ppm (Col. 11, 66-67 and Col. 12, lines 1-2), wherein the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 6, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. teaches a coating layer containing an oxide containing Ca, Mg, Ti B, or Zr (i.e. N element) (Col. 8, lines 46-50), and Where the doped particle can be comprised of zirconium, calcium (Claim 12) (i.e. Zr or Ca, thus the M element), thus M and N element could both be the same, as they can both be Zr in the invention of Kwak) and Wherein the content of the conductive oxide particles and composite particles (i.e. N and M elements) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior (Col. 10, lines 48-58).
Regarding Claim 10, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. further teaches wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 11, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. further teaches wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 14, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak teaches a positive electrode, wherein a positive electrode mixture slurry is coated on a Al current collector and dried, then roll pressed (i.e. forming a positive electrode film disposed on one surface of the current collector, and it would be obvious to one of ordinary skill in the art that the electrodes formed are sheets or plates) wherein the slurry contains the positive electrode active material according to claim 1 as explained above (Col. 15, lines 7-18).
Regarding Claim 15, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841) as applied to claim 1 above, and further in view of Yura et al. (US 2015/0086787).
Regarding Claim 7, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Kwak et al. does not teach an aspect ratio of the primary particles.
Yura et al. teaches a positive electrode active material for a lithium secondary battery comprising agglomerated particles (abstract), wherein the positive electrode active material can be lithium cobalt nickel manganese oxide (Para. [0035]) and the aspect ratio of the primary particles is 1.0 or more or 2.0 or less (within the range of the instant claim). This aspect ratio would have been desirable as it is favorable to lithium ion conductivity and electric conductivity (Para. [0032]), thus, the particular aspect ratio 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 8, Kwak teaches all of the elements of the invention in to claim 7 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9, Kwak teaches all of the elements of the invention in to claim 7 as explained above.
Kwak et al. teaches the average particle diameter of the positive active material (i.e. secondary particle) is about 3 to 30 micrometers (Col. 6, lines 44-45). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US 9,972,841) as applied to claim 1 above, and further in view of Ham et al. (US 2018/0205084).
Regarding Claim 12, Kwak teaches all of the elements of the invention in to claim 1 as explained above.
Kwak et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
The combination of the amount of residual lithium as taught by Ham et al., with the positive active material Kwak et al. would yield the predictable result of a positive electrode active material having electronic conductivity and lithium ion transfer capability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the amount of residual lithium as taught by Ham et al., with the positive active material Kwak et al., as the combination would yield the predictable result of a positive electrode active material having electronic conductivity and lithium ion transfer capability.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, it would have been obvious for one of  Kwak et al. to incorporate the teaching of the amount of residual lithium on the surface of the positive active material of Ham et al., as it would result in the electrode active material with a complete layered structure (Para. [0140]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 13, Kwak teaches all of the elements of the invention in to claim 12 as explained above.
Kwak et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
See the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Ham et al. cited herein. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Applicant argues Kwak teaches the average particle diameter D50 of the conductive oxide particles, or the conductive particles and composite particles is about 1 to 100 nm, which is different from the doped layer containing the M element of the present application. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the D50 being an average particle diameter of the conductive oxide particles being different the doped layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The independent claim does not include an average particle diameter D50. The dependent claims mention an average particle diameter D50 of the secondary particle, which is taught in Kwak (about 3 to 30 micrometers, Col. 6, lines 44-45). Thus, the average particle diameter D50 of the instant claim is taught and the rejection is maintained.
Applicant argues the examples of Kwak do not disclose the sequence as described in the present application of mixing the particles of active material with a source of M element and performing sintering to dope the M element on the surface of the particles to form a doped layer and therefore the positive electrode material obtained by Kwak is not the same as described in the present application comprising 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sequence as described in the present application) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Kwak et al. teaches a positive electrode active material (Abstract) including lithium transition metal oxide particles and conductive oxide particles (i.e. bulk particles) (Col. 6, lines 5-20) and a coating layer containing an oxide containing Ca, Mg, Ti B, or Zr (i.e. N element) (Col. 8, lines 46-50), wherein the lithium translation metal oxide particles are doped (Claim 1)  with conductive particles (i.e. a surface of the active material bulk particles is doped with M element, thus it would be obvious that a doped layer would form) wherein the surface modifier, which are the composite particles (Col. 11, lines 38-46). Thus, the positive active material of the instant claim is taught and the rejection is maintained.
Applicant argues doping M element can improved the structural stability of the active material bulk particles, improve high and low temperature cycle performance of the positive active material, and the doping element content tends to be gradually decreased from the outer surface of the active material bulk particles towards the core direction  which improves the capacity, energy density, and safety performance of the lithium-ion secondary battery, and that the technical solution of Kwak is different from 
In response to applicant's argument that the technical solution of Kwak is different from the present application, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, no unexpected results have been shown as no data is presented, see MPEP 716.02(b). 
With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (put secondary references here) do not cure the deficiencies of the rejection applied to the independent claim (reference or references used to reject independent claim). Applicant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729